Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with respect to the additional agent in the first and third paragraph on page 8 is persuasive. The prior art teaches hydrogen peroxide administered individually and outside of the composition. Thus, the prior art does not teach or fairly suggest a composition for extracting, removing, and/or recovering hydrocarbon materials, comprising: a terpene solvent which is present in the composition in an amount of from 30% to 94% by volume based upon a total volume of the non-water components, the terpene solvent comprising at least one terpene compound: an oxidizing agent selected from H2O2, carbamide peroxide, peracetic acid, or a combination thereof which is present in the composition in an amount of from ,3% to 20% by volume based upon the total volume of the non-water components; a first co-solvent selected from kerosene, gasoline, diesel, petroleum naphtha, or a combination thereof which is present in the composition in an amount of from 1% to 20% by volume based upon the total volume of the non-water components; one or more second co-solvents selected from isopropyl alcohol, ethyl alcohol, methyl alcohol, one or more ethoxy lated ethers, and/or one or more ethoxy lated alcohols, the one or more second co-solvents being present in the composition in a total, amount of from 3% to 60% by volume based upon the total volume of the non-water components; and a solvent enhancing agent selected front magnesium sulfate, ethylene diamine tetra acetic acid, sodium persulfate, potassium persulfate, alum, or a combination thereof in an amount of from 1% to 20% by volume based upon the total volume of the non-water components. 	
The prior art further does not teach or fairly suggest a composition comprising a sludge or contaminated soil which comprises a hydrocarbon material wherein: (a) the terpene solvent, the oxidizing agent, the co-solvents, and the solvent enhancing agent are present in a total amount effect to increase the API gravity of the hydrocarbon material, by at least 2°.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/           Primary Examiner, Art Unit 1772